Opinion of ti-ie court by
CHIEF JUSTICE PAYNTER
Reversing.
The Kentucky Chautauqua Assembly was incorporated under an act approved January 25, 1888. 1 Acts 1887-88 (Private Acts) p. 48. It was organized under the charter *117in 1888, and is now operating under it. It owns 22 acres of land, partly within and partly without the corporate limits of the city of Lexington. It has buildings upon the land, which are used for the purposes of the organization. Between sessions of the assembly, which seems to last but a few days in the.year, one of the buildings is rented for school and residence purposes, and one for public meetings; and the proceeds arising therefrom are put into the general fund, and used only for the conduct of its business, no dividend having been paid to any of the incorporators, and the income is not sufficient to meet the necessary expenses of the assembly. It is claimed that the property of the assembly is exempt from taxation by virtue of section 170 of the Constitution. The part of the section which is pertinent to the inquiry under consideration reads as follows: “There shall be exempt from taxation . . . institutions of purely public charity, and institutions of education not used or employed for gain by any person or corporations, and the income of which is devoted solely to the cause of education.” There are no* facts admitted or proven which show that it is an institution of purely public charity. If it is exempt at all, it is because it belongs to a class of “institutions of education not used or employed for gain by any person or- corporation, and the income of which is devoted solely to the cause of education.” The language of the section quoted certainly does not embrace an institution like this. It is not such an institution of education as was intended to be exempt from taxation by the Constitution. It is used for social as well as educational purposes. It is conducted for that purpose by the Kentucky Chautauqua Assembly but a few days in the year. While the income from it may be so meager that no profits are accumulated, still that *118does not place it in the category of “institutions of education.” The framers of the Constitution evidently had in mind institutions of education, such as colleges and schools, which are organized for the purpose of affording those desiring to acquire an education an opportunity to do so. They meant institutions that were officered in the usual way, and employing corps of professors or. teachers to furnish instruction to the students in attendance. If it is an institution of education, it is not exempt from taxation because it is used and employed for gain by persons who hold certificates of stock in the corporation to such an extent that it would not be entitled to exemption from taxation, for under section 5 of its charter it is provided that a “holder of a certificate of membership is to be entitled to two season tickets' to all meetings of the assembly free of charge (said tickets to be issued to members of one immediate family only); and, if the holder thereof is married, the husband and wife and their children under twelve years of age' also free; and, if the holder is a widow or widower, the children of like age, as above stated, free of charge.” The holders of certificates of stock may not receive dividends in money, but they do in the way of free tickets. In view of this fact, it could not be said to be an institution of education, not used or employed for gain. We do not think this opinion is in conflict with the cases of Trustees of Kentucky Female Orphan School v. City of Louisville, 100 Ky., 470 (19 R., 1091), 36 S. W., 921, 40 L. R. A., 119; City of Louisville v. Southern Baptist Theological Seminary, 100 Ky., 506 (19 R., 1100), 36 S. W., 995; City of Louisville v. Board of the Nazareth Literary & Benevolent Institution, 100 Ky., 518 (19 R., 1102), 36 S. W., 994.
The judgment is reversed for proceedings consistent with this opinion.